Citation Nr: 0720354	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a prostate 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1960 to May 
1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007 the veteran requested a Board hearing at the RO.  
Thus such a hearing needs to be scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran 
and clarify whether he is requesting 
a videoconference Board hearing or 
Travel Board hearing.  If any such 
hearing is requested, the RO should 
take appropriate action to schedule 
the appellant for the hearing.  
After the Board hearing is 
conducted, or in the event the 
appellant cancels the hearing or 
fails to report for the hearing, the 
case should be returned to the Board 
for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




